[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-13818                ELEVENTH CIRCUIT
                                                           JANUARY 22, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                            ACTING CLERK

                   D. C. Docket Nos. 09-21072-CV-AJ,
                            07-20128-CR-AJ

PAUL AYUSO,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (January 22, 2010)

Before CARNES, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Paul Ayuso, a federal prisoner proceeding pro se, appeals from the district

court’s denial of his motion to correct his sentence under 28 U.S.C. § 2255. On

appeal, Ayuso argues that the district court erred in denying relief because, at

sentencing, the court erred in finding that he was not eligible for the safety-valve

provision set forth in U.S.S.G. § 5C1.2. Specifically, Ayuso asserts that the court

erred in determining that a previous state offense, for which the state court

withheld adjudication after Ayuso pled nolo contendere, warranted a criminal

history point under U.S.S.G. §§ 4A1.1 and 4A1.2. Ayuso contends that, if the

district court had not erroneously found that this offense warranted a criminal

history point, he would have been eligible for a lower sentence under the

safety-valve provision. For the reasons set forth below, we affirm.

                                           I.

      Ayuso, sentenced to 60 months’ imprisonment following his September

2007 conviction for possession with intent to distribute one hundred or more

marijuana plants, filed the present motion to vacate his sentence under 28 U.S.C.

§ 2255. In his motion, Ayuso, represented by counsel, requested that the court

correct his sentence because his 2001 state conviction for petty larceny was

vacated after he had been sentenced in the present case. He argued that this

vacated conviction no longer warranted a criminal history point under the



                                           2
Sentencing Guidelines, causing him to become eligible for a lower sentence under

the safety-valve provision set forth in U.S.S.G. § 5C1.2. Ayuso explained that,

after we affirmed his sentence on direct appeal, he filed a motion to vacate his

petty larceny conviction, to which he had originally entered a guilty plea. The state

court granted his motion, and allowed Ayuso to plead nolo contendere to the petty

larceny charge. The state court withheld adjudication in the case and suspended

the entry of a sentence. Thus, Ayuso contended, the disposition of this criminal

charge no longer warranted a criminal history point, and he should be resentenced

in light of the fact that he was now eligible for the safety-valve provision.

      Ayuso supported his § 2255 motion with exhibits. These exhibits included

state court documents, which reflected that the state court had granted Ayuso’s

motion to vacate his 2001 petty larceny conviction. The exhibits also reflected that

the state court had withheld adjudication of the offense after Ayuso entered a plea

of nolo contendere.

      The government responded, generally arguing that Ayuso’s § 2255 motion

should be denied because, even though the state court had withheld its adjudication

of the offense, his petty larceny charge still warranted a criminal history point

under the Guidelines.

      The district court denied Ayuso’s motion, agreeing with the government that



                                           3
Ayuso still was not eligible for the safety-valve provision because, even after the

recent state court proceedings, Ayuso’s petty larceny charge still warranted a

criminal history point. The court did not discuss the issue of whether Ayuso’s

sentencing claim was cognizable in a § 2255 proceeding.

      Ayuso, proceeding pro se, subsequently filed a notice of appeal. The district

court construed his notice of appeal as a motion for a certificate of appealability

(“COA”). The district court granted Ayuso’s motion for a COA, certifying the

following question for appellate review: “Whether [Ayuos’s] nolo contendere plea

to the Florida misdemeanor petty theft charge should be scored as a criminal

history point.”

                                          II.

      Even though the parties do not raise the issue of whether Ayuso’s sentencing

claim is cognizable under § 2255, and the district court did not discuss this issue,

we consider, as a threshold concern, whether Ayuso’s sentencing claim is

cognizable in a § 2255 proceeding. See Hunter v. United States, 559 F.3d 1188,

1190-91 (11th Cir. 2009) (holding that, even though the prisoner likely was

erroneously sentenced as an armed career criminal under the Sentencing

Guidelines, his claim did not warrant a COA because a sentencing error, standing

alone, generally is not cognizable under § 2255); see also Burke v. United States,



                                           4
152 F.3d 1329, 1331 (11th Cir. 1998) (holding that, “as a threshold inquiry,” this

Court would consider whether the prisoner’s sentencing claim was cognizable

under § 2255).

         In order to appeal the denial of his § 2255 motion, a prisoner must first

obtain a COA. 28 U.S.C. § 2253(c)(1). In order to obtain a COA, a prisoner must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2); see also Slack v McDaniel, 529 U.S. 473, 484-85, 120 S.Ct. 1595,

1603-04, 146 L.Ed.2d 542 (2000). Appellate review is limited to the issues

specified in the COA. Murray v. United States, 145 F.3d 1249, 1250-51 (11th Cir.

1998). Procedural issues that must be resolved before we can address the

underlying issue specified in the COA are presumed to be encompassed in the

COA. McCoy v. United States, 266 F.3d 1245, 1248 n.2 (11th Cir. 2001) (holding

that we could consider whether the prisoner’s claim was procedurally barred, even

though this issue was not specified in the COA, because the district court failed to

consider this issue, and the issue had to be addressed before we could reach the

merits of the prisoner’s underlying claim). We do not scrutinize a COA for

non-jurisdictional errors. See Thomas v. Crosby, 371 F.3d 782, 785 (11th Cir.

2004).

         Unless the claimed error involves a lack of jurisdiction or a constitutional



                                             5
violation, § 2255 relief is limited. United States v. Addonizio, 442 U.S. 178, 185,

99 S.Ct. 2235, 2240, 60 L.Ed.2d 805 (1979). An error that is not jurisdictional or

constitutional will form the basis for § 2255 relief only where “the claimed error

constituted a fundamental defect which inherently results in a complete miscarriage

of justice.” Id. at 185, 99 S.Ct. at 2240. A non-constitutional error that results in a

miscarriage of justice “should present exceptional circumstances where the need

for the remedy afforded by the writ of habeas corpus is apparent.” Hill v. United

States, 368 U.S. 424, 428, 82 S.Ct. 468, 471, 7 L.Ed.2d 417 (1962) (quotation

omitted). Errors that seriously undermine the validity of criminal proceedings

have been held to constitute a miscarriage of justice. See, e.g., Davis v. United

States, 417 U.S. 333, 346-47, 94 S.Ct. 2298, 2305, 41 L.Ed.2d 109 (1974) (holding

that a prisoner’s claim that he was convicted for a legal act was cognizable under

§ 2255); United States v. Behrens, 375 U.S. 162, 164-66, 84 S.Ct. 295, 296-97, 11

L.Ed.2d 224 (1963) (holding that prisoner was entitled to relief under § 2255

where his sentence was imposed outside of the prisoner’s or counsel’s presence).

      Under the Sentencing Guidelines, U.S.S.G. §§ 4A1.1 and 4A1.2 generally

govern the number of criminal history points assessed for a defendant’s previous

crimes. See generally U.S.S.G. §§ 4A1.1, 4A1.2. Under § 4A1.1(c), one criminal

history point should be assessed for a “prior sentence” that was not otherwise



                                           6
counted under another provision. U.S.S.G. § 4A1.1(c). Section 4A1.2(a) defines

the term “prior sentence” as “any sentence previously imposed upon adjudication

of guilt, whether by guilty plea, trial, or plea of nolo contendere.” U.S.S.G.

§ 4A1.2(a). Pursuant to § 4A1.2(f):

      Diversion from the judicial process without a finding of guilt (e.g.,
      deferred prosecution) is not counted. A diversionary disposition
      resulting from a finding or admission of guilt, or a plea of nolo
      contendere, in a judicial proceeding is counted as a sentence under
      § 4A1.1(c) even if a conviction is not formally entered.

U.S.S.G. § 4A1.2(f). We have held, on direct appeal, that even if a charge does not

constitute a “prior sentence” under § 4A1.2(a) because the state court withheld

adjudication, the offense still warrants a criminal history point as a diversionary

disposition under § 4A1.2(f) if the defendant pled nolo contendere to the charge.

United States v. Rockman, 993 F.2d 811, 813-14 (11th Cir. 1993).

                                          III.

      Here, Ayuso’s sentencing claim is not cognizable under § 2255 because it is

not a constitutional error and does not rise to the level of a miscarriage of justice.

In his pleadings below and in his brief on appeal, Ayuso does not indicate that the

alleged miscalculation of his criminal points implicates a constitutional error. In

addition, Ayuso’s sentencing claim is distinguishable from those errors that have

been held to constitute a miscarriage of justice, as these errors implicated a



                                            7
fundamental defect in the validity of the district court proceedings. Moreover,

Ayuso’s claim that the district court erred in assessing a criminal history point for

his state court petty larceny conviction lacks merit under U.S.S.G. § 4A1.2(f) and

our holding in Rockman. Accordingly, because Ayuso’s claim is not constitutional

and does not rise to the level of a miscarriage of justice, his claim is not cognizable

under § 2255, and we affirm on this basis.

      AFFIRMED.




                                           8